45 U.S. 712 (1846)
4 How. 712
JAMES G. WILSON, COMPLAINANT AND APPELLANT,
v.
JOSEPH TURNER, JUNIOR, AND JOHN C. TURNER, DEFENDANTS.
Supreme Court of United States.

It was argued by Mr. Phelps and Mr. Webster, for Wilson, the appellant, and Mr. Schley, for the appellees, who were the defendants below.
Mr. Justice NELSON delivered the opinion of the court.
The judgment of the court in the previous case of Wilson v. Rousseau et al. disposes of the questions in this case, and affirms the decree of the Circuit Court.